MEMORANDUM**
Will MacPheat appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging that the Montana Sexual or Violent Offender Registration Act (the “Act”) violates the Ex Post Facto Clause and Due Process Clause. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s dismissal of an action for failure to state a claim. Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989).
Because MacPheat failed to allege a cognizable legal theory or sufficient facts to-síate a cognizable legal theory that the Act violated the Ex Post Facto Clause, the district court properly dismissed this claim. See Russell v. Gregoire, 124 F.3d 1079, 1086-94 (9th Cir.1997).
Because MacPheat failed to allege a property or liberty interest protected under the Due Process Clause, the district court properly dismissed this claim. See id. at 1093-94.
We deny appellees’ request for supplemental briefing.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.